DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method for preparing a phospholipid composition comprising: providing a phospholipid-containing oil; hydrating phospholipids in the phospholipid-containing oil to produce a lecithin-containing gum; drying the gum to produce a phospholipid composition comprising lecithin; and exposing the phospholipid composition to ultraviolet light to reduce the color, wherein exposing comprises continuously pumping the phospholipid composition into a reactor and continuously discharging the phospholipid composition from the reactor, the ultraviolet light at a wavelength from 190 nm to 400 nm in the reactor.  The closest prior art is Memoli et al.  However, the instant invention defines over Memoli et al. for the reasons stated in the remarks submitted 10 May 2022 on p. 7.  In regards to claim(s) 12, prior art does not explicitly disclose, teach or suggest a method for bleaching a phospholipid composition comprising: providing a phospholipid composition comprising from 50 wt% to 80 wt% lecithin on a dry basis; and exposing the phospholipid composition to ultraviolet light at a wavelength from 190 nm to 400 nm for at least 0.5 hours.  The instant invention defines over Memoli et al. and Kurth for the reasons stated in the remarks submitted 10 May 2022 on pp. 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794